DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 4/28/2022.
Claims 1, 4-8 and 13-16 are amended.
Claims 1-16 are pending in the current application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Funk on 7/18/2022.
The application has been amended as follows: Replace claims 1, 8 and 13-16 with the claims below:
Claim 1: A posture control system for a hull comprising: 
a posture control tab mounted on a stern of the hull to control a posture of the hull;
an actuator to actuate the posture control tab;
at least one propeller to generate a propulsive force to move the hull; 
an engine to turn the at least one propeller; and
a controller configured or programmed to control the actuator according to an engine torque generated by the engine, the engine torque being calculated or estimated based on a number of revolutions of the engine and at least one of an intake air pressure of the engine, an intake air flow of the engine, a throttle opening angle of the engine, and a fuel injection quantity.


Claim 8: A posture control system for a hull comprising: 
a posture control tab mounted on a stern of the hull to control a posture of the hull;
an actuator to actuate the posture control tab;
at least one propeller to generate a propulsive force to move the hull; 
an engine to turn the at least one propeller; and
a controller configured or programmed to control the actuator according to an engine torque generated by the engine, the engine torque being calculated or estimated based on a weight of the hull and an acceleration of the hull.

Claim 13: A posture control system for a hull comprising: 
a posture control tab mounted on a stern of the hull to control a posture of the hull;
an actuator to actuate the posture control tab;
at least one propeller to generate a propulsive force to move the hull; and
a controller configured or programmed to control the actuator according to a propeller torque generated by the at least one propeller, the propeller torque being calculated or estimated based on a number of revolutions of an engine, a gear ratio, and at least one of an intake air pressure of the engine, an intake air flow of the engine, a throttle opening angle of the engine, and a fuel injection quantity.

Claim 14: A posture control method for a hull using a posture control system for the hull, the posture control system including a posture control tab mounted on a stern of the hull to control a posture of the hull, an actuator to actuate the posture control tab, at least one propeller to generate a propulsive force to move the hull, an engine to turn the at least one propeller, and a controller configured or programmed to control the actuator, the method comprising:
obtaining, by the controller, at least one of a propeller torque generated by the at least one propeller and an engine torque generated by the engine, the engine torque being calculated or estimated based on a number of revolutions of the engine and at least one of an intake air pressure of the engine, an intake air flow of the engine, a throttle opening angle of the engine, and a fuel injection quantity; and
controlling, by the controller, the actuator according to the at least one of the propeller torque and the engine torque.



Claim 15: A marine vessel comprising: 
a hull; and
a posture control system for the hull including:
a posture control tab mounted on a stern of the hull to control a posture of the hull;
an actuator to actuate the posture control tab;
at least one propeller to generate a propulsive force to move the hull; 
an engine to turn the at least one propeller; and
a controller configured or programmed to control the actuator according to an engine torque generated by the engine, the engine torque being calculated or estimated based on a number of revolutions of the engine and at least one of an intake air pressure of the engine, an intake air flow of the engine, a throttle opening angle of the engine, and a fuel injection quantity.

Claim 16: A marine vessel comprising: 
a hull; and
a posture control system for the hull including:
a posture control tab mounted on a stern of the hull to control a posture of the hull;
an actuator to actuate the posture control tab;
at least one propeller to generate a propulsive force to move the hull; and
a controller configured or programmed to control the actuator according to a propeller torque generated by the at least one propeller, the propeller torque being calculated or estimated based on a number of revolutions of an engine, a gear ratio, and at least one of an intake air pressure of the engine, an intake air flow of the engine, a throttle opening angle of the engine, and a fuel injection quantity.

Allowable Subject Matter
Claims 1-16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617